        Case 2:17-md-02785-DDC-TJJ Document 1237 Filed 10/29/18 Page 1 of 2


                                  KELLER ROHRBACK L.L.P.
LAURIE B. ASHTON AZ, CO**         MAX GOINS WA                            ELIZABETH A. LELAND WA                  DAVID J. RUSSELL WA
JERALD BIEN-WILLNER AZ, CA        GARY A. GOTTO AZ, MT                    JEFFREY LEWIS CA                        MARK D. SAMSON AZ, DC
IAN S. BIRK WA                    BENJAMIN GOULD CA, WA                   TANA LIN DC, IL, MI, WA                 LYNN LINCOLN SARKO DC, WA, WI
KENNETH A. BLOCH WA               CHRISTOPHER GRAVER AZ                   DEREK W. LOESER NY, WA                  WILLIAM C. SMART WA
KAREN E. BOXX WA**                MARK A. GRIFFIN AZ, WA                  HOLLY E. LYNCH WA                       CHRISTOPHER L. SPRINGER CA
GRETCHEN FREEMAN CAPPIO WA        IRENE M. HECHT WA                       RYAN MCDEVITT WA                        THOMAS A. STERKEN WA
ALISON CHASE AZ, CA               GARRETT HEILMAN IL, WA                  DANIEL MENSHER OR, WA                   PAUL A. TONELLA WA
T. DAVID COPLEY AZ, NY, WA        SCOTT C. HENDERSON WA                   IAN J. MENSHER WA                       BETH M. STROSKY WA
ROB J. CRICHTON NY, WA            DEAN N. KAWAMOTO CA, DC, WA             RACHEL MOROWITZ DC, WA                  KARIN B. SWOPE WA
MAUREEN M. FALECKI WA             ERIKA M. KEECH WA                       GRETCHEN S. OBRIST WA                   HAVILA C. UNREIN CA, MT, WA**
JULI FARRIS CA, WA                RON KILGARD AZ, DC, NY                  ROBERT S. OVER WA                       GABE E. VERDUGO WA
RAYMOND J. FARROW WA              KATHRYN M. KNUDSEN WA                   DUDLEY B. PANCHOT WA**                  AMY WILLIAMS-DERRY MA, WA
ERIC J. FIERRO AZ                 DAVID J. KO WA                          DAVID S. PREMINGER NY                   MICHAEL WOERNER WA
WILLIAM L. FLEMING WA             TANYA KORKHOV NY                        MATTHEW J. PREUSCH CA, OR               BENSON D. WONG WA
ALISON S. GAFFNEY WA              ERIC R. LALIBERTE WA                    CHANELE REYES WA                        EDWIN G. WOODWARD WA**
GLEN P. GARRISON ID, WA           BENJAMIN J. LANTZ WA                    ERIN M. RILEY WA, WI
LAURA R. GERBER WA                LUKE M. LARIVIERE WA                    STEVEN N. ROSS WA**                     ** OF   COUNSEL
MATTHEW M. GEREND WA              CARI CAMPEN LAUFENBERG WA               ISAAC RUIZ WA
   A




                                                         October 29, 2018

   VIA CM/ECF

   Hon. Teresa J. James
   Magistrate Judge
   United States District Court
   500 State Avenue, Suite 628
   Kansas City, KS 66101
   ksd_james_chambers@ksd.uscourts.gov

           Re:      In re EpiPen (Epinephrine Injection, USP) Marketing, Sales Practices and
                    Antitrust Litigation, Case No. 17-md-2785-DDC-TJJ

   Dear Magistrate Judge James:

           Pursuant to D. Kan. Rule 7.1(f), Plaintiffs submit supplemental authority pertinent to the
   issue of whether the presence of counsel representing Minnesota ERISA plaintiffs at Kansas
   MDL action deposition prejudices OptumRx. See Class Plaintiffs’ Response to Non-Party
   OptumRx, Inc’s Motion to Quash, Dkt. No. 1207 at 2-4 (“Response”).

           On October 26, 2018—one day after Class Plaintiffs filed their Response, the Honorable
   Paul A. Magnuson issued an order largely denying the motions to dismiss filed by OptumRx
   Inc., several of its affiliates, and the other PBMs who are third parties here, upholding ERISA
   claims in In re: EpiPen ERISA Litig., No. 17-1884(PAM/HB) (D. Minn.)(Attachment A). Judge
   Magnuson held that the ERISA plaintiffs adequately alleged that (a) their injuries are fairly
   traceable to the PBMs’ “demands for rebates and other payments” from Mylan; (b) an injunction
   would redress their injuries; (c) the PBMs are de facto fiduciaries because of their discretion over
   their own compensation and plan administration with respect to obtaining EpiPen payments from
   Mylan; and (d) the PBMs breached their fiduciary duties under ERISA. At a minimum, the very
   same discovery from the PBMs in the instant case also will be relevant in the ERISA case. Thus,
   Optum’s argument seeking to “wall off” the ERISA lawyers prosecuting the Minnesota action
   from the instant case is not only baseless for the reasons set forth in Class Plaintiffs’ opposition
   to Optum’s motion to quash, it is also now moot.




              ■ 1201 THIRD AVENUE, SUITE 3200, SEATTLE, WA 98101-3052 | TELEPHONE: (206) 623-1900 | FACSIMILE: (206) 623-3384 ■
        SEATTLE            PHOENIX               NEW YORK                   OAKLAND               MISSOULA            SANTA BARBARA
                                       WWW.KELLERROHRBACK.COM | WWW.KRCOMPLEXLIT.COM
      Case 2:17-md-02785-DDC-TJJ Document 1237 Filed 10/29/18 Page 2 of 2



Hon. Teresa J. James                                              KELLER ROHRBACK L.L.P.
October 29, 2018
Page 2


         To be clear, Class Plaintiffs are not suggesting that their obligations under the Protective
Order in this case have somehow changed due to the Minnesota order—they have abided by the
Protective Order and will continue to do so. However, Optum’s concern and related motion—
which impermissibly seeks to restrict Class Counsel’s practice of law and overreaches in
claiming that the mere presence at depositions in this case of Class Counsel who happen to be
litigating against the PBMs in Minnesota would itself violate the Protective Order, Dkt. No. 1138
at 2—has also been mooted on a practical level by the commencement of discovery in
Minnesota.

                                              Sincerely,

                                              /s/ Lynn Lincoln Sarko

                                              Lynn Lincoln Sarko
                                              Managing Partner

Enclosure
LLS:kpb

cc:      All Counsel of Record via Electronic Filing
         Brian Boone (via email)
4849-5813-2601, v. 1
